Title: From George Washington to Major Benjamin Tallmadge, 13 August 1780
From: Washington, George
To: Tallmadge, Benjamin


					
						Sir
						Head Quarters Orange Town 13th August 1780
					
					Your Letter of Yesterday, with the enclousures has this Moment come to hand by Express.
					You are undoubtedly right in your conjecture of the Author of the Letter addressed to Major DeLancey, the contents of which were suggested to him for communication.
					Notwithstanding any indiscretion of the person, in question, he may be employed to valuable purposes, and I am sufficiently apprized of the circumstances, to prevent his doing any injury.
					At the same time I applaud your zeal & attention in attempting to detect the intercourse; I wish him to be suffered to pursue the line of conduct he is now prosecuting. And that by keeping the late matter to yourself as far as practicable, this plan may not be frustrated. I am with esteem Your Most Obed. & Hble Servt
					
						Go. Washington
					
				